           Case 1:17-cr-00095-JEJ Document 72 Filed 02/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :        1:17-cr-95
                                       :        1:20-cv-471
              v.                       :
                                       :        Hon. John E. Jones III
DEHAVEN M. POLLARD,                    :
             Defendant.                :

                                      ORDER

                                 February 12, 2021

      In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

      1. Defendant Dehaven Pollard’s Motions pursuant to 28 U.S.C. § 2255

(Docs. 68 and 70) are DENIED.

      2.      The Clerk of Court is directed to CLOSE the civil case number

associated with this filing, 1:20-cv-471.



                                                      s/ John E. Jones III
                                                      John E. Jones III, Chief Judge
                                                      United States District Judge
                                                      Middle District of Pennsylvania




                                            1
